Case 1:16-cv-00153-RGA Document 242 Filed 10/30/18 Page 1 of 1 PageID #: 4592



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

TC TECHNOLOGY LLC,                             )
                                               )
       Plaintiff,                              )
                                               ) C.A. No. 16-153-RGA
v.                                             )
                                               ) JURY TRIAL DEMANDED
SPRINT CORPORATION AND SPRINT                  )
SPECTRUM, L.P.,                                )
                                               )
       Defendants.                             )

                     STIPULATION AND ORDER TO EXTEND TIME

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties, through

their undersigned counsel and subject to the approval of the Court, that the time within which

Plaintiff TC Technology must file its Reply Brief in further support of its Motion for Leave to

Amend Complaint (D.I. 230) is extended through and including November 16, 2018.



  /s/ Kelly E. Farnan                           /s/ Shanti M. Katona
Kelly E. Farnan (#4395)                         Shanti M. Katona (#5352)
Katharine L. Mowery (#5629)                     Polsinelli PC
Richards, Layton & Finger, P.A.                 222 Delaware Avenue, Suite 1101
One Rodney Square                               Wilmington, DE 19801
920 N. King Street                              (302) 252-0924
Wilmington, DE 19801                            skatona@polsinelli.com
(302) 651-7700
Farnan@rlf.com                                  Attorney for Defendants Sprint Corporation
Mowery@rlf.com                                  and Sprint Spectrum, L.P.

Attorneys for Plaintiff TC Technology LLC


Dated: October 30, 2018


IT IS SO ORDERED this __________ day of October, 2018.


                                            UNITED STATES DISTRICT JUDGE
